
	

115 S2085 IS: Nourishing Our Golden Years Act
U.S. Senate
2017-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2085
		IN THE SENATE OF THE UNITED STATES
		
			November 7, 2017
			Mr. Casey (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Agriculture and Consumer Protection Act of 1973 to streamline application processes
			 and reduce the administrative burden for
			 the commodity supplemental food program, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Nourishing Our Golden Years Act.
 2.Commodity Supplemental Food Program certificationSection 5(g) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note) is amended—
 (1)by striking Except and inserting the following:  (1)In generalExcept; and
 (2)by adding at the end the following:  (2)Certification (A)Definition of certification periodIn this paragraph, the term certification period means the period that a participant in the commodity supplemental food program may continue to receive benefits under that program without a formal review of the eligibility of the participant.
 (B)Minimum certification periodSubject to subparagraph (C), a State shall establish a certification period of not less than 1 year.
 (C)ExtensionsOn the request of a State, the Secretary shall approve a State certification period of more than 1 year on the condition that, on an annual basis, the local agency in the State administering the commodity supplemental food program—
 (i)verifies the address and continued interest of each participant in receiving program benefits; and (ii)has sufficient reason to determine that the participant still meets the income eligibility standards, which may include a determination that the participant has a fixed income..
			
